Document 44 Filed 08/14/19 Page 1 of 2
U.S. Department of Justice

Federal Bureau of Prisons

 

Office of the Warden

 

Metropolitan Correctional Center

150 Park Row

New York, New York 10007

(646) 836-6300, (646) 836-7551 (Fax)

August 10, 2019

SENT VIA EMAIL
The Honorable Colleen McMahon, Chief Judge
The Honorable Richard M. Berman, District Judge
Daniel Patrick Moynihan United

States Courthouse
500 Pearl Street
New York, New York 10007-1312

Re: EPSTEIN, Jeffrey, Federal Register No. 76318-054
United States v. Jeffrey Epstein, 19-cr-00490-RMB

Dear Chief Judge McMahon and Judge Berman:

I am writing to notify the Court of the death of Jeffrey Epstein, who passed away Saturday,
August 10, 2019, at around 7:37 a.m.

Mr. Epstein had been found unresponsive in his cell in the Special Housing Unit at around
6:30 am from an apparent suicide at the Metropolitan Correctional Center (MCC) in New
York, New York. Responding staff immediately initiated life-saving measures and
requested emergency medical services (EMS), by whom Mr. Epstein was transported to a
local hospital for treatment of life-threatening injuries. Mr. Epstein was pronounced dead at
the New York Presbyterian-Lower Manhattan Hospital in New York, New York.

At this time, there are no preliminary reports identifying the exact cause of death. An
autopsy is pending, and we expect to have more information as to the cause of death from the
medical examiner in the near future. The Federal Bureau of Investigation (FBI) is actively
investigating the incident. In addition to the FBI’s investigation, the Attorney General has
requested that the Department of Justice Office of the Inspector General look into the matter
as well.
Case 1:19-cr-00490-RMB Document 44 Filed 08/14/19 Page 2 of 2

MCC New York will provide an update to the Court as soon as the autopsy is completed and
the official cause of death is determined. If you have any questions or concerns, please feel
free to call me at (646)836-7700. Thank you for your time and attention to this matter.

Sincerely,

amine N’Diaye
Warden
MCC New York

ci Michael Greco, U.S. Marshal, and John Csakany, Chief Deputy U.S. Marshal
Michael J. Fitzpatrick, Chief U.S. Probation Officer
Maurene Comey, Alexander Rossmiller, and Alison Moe, Assistant U.S. Attorneys
Martin Weinberg and Reid Weingarten, Counsel for Mr. Epstein
